FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 CARLOS ARNOLDO CONDE                                  No. 18-70078
 QUEVEDO; AMALIA CONDE TURCIOS,
                     Petitioners,                      Agency Nos.
                                                       A089-853-122
                       v.                              A089-853-120

 WILLIAM P. BARR, Attorney
 General,                                                OPINION
                       Respondent.


           On Petition for Review of an Order of the
               Board of Immigration Appeals

           Argued and Submitted December 9, 2019
                    Seattle, Washington

                       Filed January 24, 2020

         Before: Susan P. Graber, Marsha S. Berzon,
         and Stephen A. Higginson,* Circuit Judges.

                      Opinion by Judge Graber




     *
       The Honorable Stephen A. Higginson, United States Circuit Judge
for the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
2                   CONDE QUEVEDO V. BARR

                            SUMMARY**


                             Immigration

    The panel dismissed in part and denied in part a petition
for review of the Board of Immigration Appeals’ denial of
withholding of removal to a citizen of Guatemala, holding
that this court lacked jurisdiction to consider petitioner’s
renewed arguments concerning Convention Against Torture
relief because that issue exceeded the scope of this court’s
prior remand, and that substantial evidence supported the
Board’s determination that the record did not establish that
Guatemalan society recognizes people who report the
criminal activity of gangs to police as a distinct social group
for purposes of withholding relief.

    The panel explained that the Board properly concluded
that it could not consider petitioner’s CAT claim on remand,
where this court expressly disposed of that issue in the prior
petition for review, and remanded only for further
consideration of petitioner’s withholding claim.

    The panel held that substantial evidence supported the
Board’s determination that petitioner’s proposed social group
of Guatemalans who report criminal activity of gangs to
police was not cognizable due to the lack of society-specific
evidence of social distinction. The panel explained that
although country reports in evidence detailed the serious
problem of gang violence in Guatemala, none of those
documents discussed reporting gang violence to police, or

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 CONDE QUEVEDO V. BARR                        3

any risks or barriers associated with doing so, nor did any of
those documents assert that Guatemalan society recognizes
those who, without more, report gang violence as a distinct
group. Similarly, the panel concluded that petitioner’s
testimony failed to support a finding of social recognition,
where petitioner testified that, as far as he knew, only his
family and friends—not the community in general—knew
that he had filed a report with the police.

    The panel concluded that petitioner’s proposed social
group differed from the group recognized in Henriquez-Rivas
v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), people
who testified publicly against gang members in criminal
proceedings, because Henriquez-Rivas had testified in open
court, and the Salvadoran government had enacted a special
witness protection law to protect those who testify against
violent criminals. In contrast, although petitioner reported his
gang attack to the police, there was no evidence that he ever
testified against gang members, nor was there evidence that
Guatemalans who merely make reports to the police are
offered special legal protection. The panel noted that in
Henriquez-Rivas, the court did not intend to suggest that the
public nature of one’s testimony was essential to social group
cognizability, but because it was public, the court did not
address whether Henriquez-Rivas would have been eligible
had her conduct been private. The panel explained that
Henriquez-Rivas, then, does not foreclose the possibility that
reporting gang violence to police could suffice to establish
eligibility, if, for example, there was evidence that, in a
specific country, people in the community knew who reported
crimes to the police, or if there were laws protecting those
who did.
4               CONDE QUEVEDO V. BARR

                        COUNSEL

Peter Hurtado (argued), Seattle, Washington, for Petitioners.

Tim Ramnitz (argued), Trial Attorney; Russell J.E. Verby,
Senior Litigation Counsel; Shelley R. Goad, Assistant
Director; Joseph H. Hunt, Assistant Attorney General; Office
of Immigration Litigation, Civil Division, United States
Department of Justice, Washington, D.C.; for Respondent.


                        OPINION

GRABER, Circuit Judge:

    Petitioner Carlos Arnoldo Conde Quevedo, a citizen of
Guatemala, testified to an immigration judge (“IJ”) that
Guatemalan gang members attacked him twice. He fears that
he will be attacked again if he returns to Guatemala because
he reported the gang’s criminal activity to the police. The
Board of Immigration Appeals (“BIA”) rejected Petitioner’s
request for withholding of removal because, it concluded, the
record does not establish that Guatemalan society recognizes
“people who report the criminal activity of gangs to police”
as a distinct social group. We deny the petition as to
withholding of removal and dismiss Petitioner’s other
challenge for lack of jurisdiction.
                     CONDE QUEVEDO V. BARR                                  5

                           BACKGROUND

    Petitioner entered the United States in 2001 on a visitor’s
visa.1 In 2009, he applied for asylum, withholding of
removal, and relief under the Convention Against Torture
(“CAT”). Petitioner’s claim is founded on his having been
attacked and seriously injured by Guatemalan gang members
on two occasions and on his fear that those gang members
would further harm him, if he returned to Guatemala, because
he had reported their earlier attacks to the police.

    Petitioner had a merits hearing before an IJ in 2011. The
IJ denied his applications for relief. The BIA dismissed
Petitioner’s appeal in 2012. With respect to withholding of
removal, the BIA held that Petitioner had failed to
demonstrate that he belongs to a particular social group.

    Petitioner sought our review. In 2014, we denied in part
and granted in part the petition for review. Conde Quevedo
v. Holder, 585 F. App’x 492 (9th Cir. 2014) (unpublished).
We upheld the denial of Petitioner’s claims for asylum and
CAT relief. Id. But we remanded the claim for withholding
of removal so the BIA could consider the effect of new Ninth
Circuit and BIA decisions. Id. at 492–93 (citing Pirir-Boc v.
Holder, 750 F.3d 1077 (9th Cir. 2014); Cordoba v. Holder,


     1
       Carlos Arnoldo Conde Quevedo is the lead petitioner. His wife,
Amalia Conde Turcios, also a citizen of Guatemala, is a rider petitioner.
She entered the United States in 2000. She testified before the IJ that, in
1995 or 1996, her grandparents had been kidnaped by gang members. But
she did not testify that this was the source of her fear of future harm if she
were to return to Guatemala, and Petitioners do not argue that on appeal.
As the case reaches us, then, Amalia Conde Turcios’ claims are entirely
dependent on her husband’s. For simplicity, references in the text to
“Petitioner” refer to the lead petitioner, Carlos Arnoldo Conde Quevedo.
6                CONDE QUEVEDO V. BARR

726 F.3d 1106 (9th Cir. 2013); Henriquez-Rivas v. Holder,
707 F.3d 1081 (9th Cir. 2013) (en banc); Matter of M-E-V-G-
, 26 I. & N. Dec. 227 (B.I.A. 2014); and Matter of W-G-R-,
26 I. & N. Dec. 208 (B.I.A. 2014)). Those decisions clarified
the interpretation of a “particular social group” and the
applicable standard of review.

    The BIA then remanded the matter to an IJ for fact-
finding and additional proceedings “not inconsistent with the
Ninth Circuit’s order.” An IJ held two additional hearings.
At the hearings, the IJ clarified that the only issue before the
court was the claim for withholding of removal. Petitioner’s
proposed social group for purposes of withholding of removal
was “people who report the criminal activity of gangs to
police.”

     While Petitioner was living in Guatemala, he was
attacked and seriously injured twice by gang members. The
first attack was an attempted robbery in 2000, during which
gang members stabbed Petitioner in the abdomen. His father
reported that incident to the police. Gang members attacked
Petitioner a second time in 2001 and stabbed him in the arm.
Petitioner and his father together reported the second incident
to the police. They met with one police officer at the
precinct.

    Petitioner did not know whether the people who attacked
him knew that he and his father had reported the attacks to the
police, but he speculated that they found out. Petitioner
believed that the second attack occurred because gang
members knew that his father had reported the first incident
to the police. Although his attackers did not say anything to
him during the second attack, they did not take the money
that he had with him. Petitioner testified that he was afraid to
                 CONDE QUEVEDO V. BARR                       7

return to Guatemala because he believed that gang members
would try to kill him because he had reported the second
attack to the police. Petitioner submitted for the record State
Department Human Rights Reports from 2010 and 2014 and
a Congressional Research Service report titled Gangs in
Central America.

    The IJ found that there was no evidence that people who
report criminal gang activity to the police are a particular
social group in Guatemala. The IJ thus concluded that
Petitioner’s “application for asylum, withholding, relief under
the Torture Convention is denied.”

    The BIA dismissed Petitioner’s timely appeal. It ruled
that there was no clear error in the IJ’s determination
regarding the proposed particular social group. In a footnote,
the BIA explained that, because the Ninth Circuit had
remanded only the withholding of removal claim, it would
not “readdress [Petitioner’s] eligibility for relief under
[CAT]” despite Petitioner’s argument that it should.
Petitioner timely petitions for review.

                STANDARDS OF REVIEW

    We review de novo the BIA’s determinations on
questions of law and mixed questions of law and fact.
Cordoba, 726 F.3d at 1113. We review for substantial
evidence the BIA’s factual findings. Bringas-Rodriguez v.
Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc)
8                CONDE QUEVEDO V. BARR

                       DISCUSSION

    A. Convention Against Torture

    We lack jurisdiction to review Petitioner’s renewed
argument concerning CAT relief. Our 2014 decision denied
the petition as to Petitioner’s asylum and CAT claims and
remanded for further proceedings only as to withholding of
removal. The BIA “has no power to expand our remand
beyond the boundary ordered by our court.” Mendez-
Gutierrez v. Gonzales, 444 F.3d 1168, 1173 (9th Cir. 2006).
The BIA “was bound by the scope of our remand to resolve
the only remaining issue:” withholding of removal. Id. As
it recognized, the BIA could not consider CAT relief on
remand because we expressly disposed of that issue on
review. Olivas-Motta v. Whitaker, 910 F.3d 1271, 1280 (9th
Cir. 2018), petition for cert. filed, __ U.S.L.W. __ (U.S.
Sept. 3, 2019) (No. 19-282). The BIA properly addressed
Petitioner’s CAT argument by noting that, “contrary to
[Petitioner’s] contention on appeal, the only issue before us
is [Petitioner’s] eligibility for withholding of removal under
the Act, and we will not readdress [his] eligibility for relief
under [CAT].”

    B. Withholding of Removal

    The BIA’s decision on remand rested solely on its
determination that Petitioner had not established a cognizable
social group. Thus, the only question before us is whether
“people who report the criminal activity of gangs to police”
comprise a “particular social group” in Guatemala.
                 CONDE QUEVEDO V. BARR                        9

       1. Legal Framework

    “The term ‘particular social group’ is ambiguous.”
Henriquez-Rivas, 707 F.3d at 1083. We have held that the
BIA’s interpretation of the phrase—as articulated in M-E-V-
G-, 26 I. & N. Dec. 227, and W-G-R-, 26 I. & N. Dec.
208—is entitled to Chevron deference. Reyes v. Lynch, 842
F.3d 1125, 1135 (9th Cir. 2016). In those two decisions, the
BIA held that, to establish that a proposed social group is
cognizable for purposes of withholding of removal, an
applicant must show that the proposed social group is
“(1) composed of members who share a common immutable
characteristic, (2) defined with particularity, and (3) socially
distinct within the society in question.” M-E-V-G-, 26 I. & N.
Dec. at 237.

    The “social distinction” prong of the analysis “refers to
social recognition.” Rios v. Lynch, 807 F.3d 1123, 1127 (9th
Cir. 2015) (quoting M-E-V-G-, 26 I. & N. Dec. at 242).
Recognition of a group is determined by “the perception of
the society in question, rather than by the perception of the
persecutor.” Id. (quoting M-E-V-G-, 26 I. & N. Dec. at 242).
“Social distinction” should be determined through a case-by-
case, “evidence-based inquiry as to whether the relevant
society recognizes [the] proposed social group.” Pirir-Boc,
750 F.3d at 1084. The agency may not reject a proposed
social group without considering the evidence in the record
that a specific society recognizes the group. Id. at 1083–84.
The BIA’s conclusion regarding social distinction—whether
there is evidence that a specific society recognizes a social
group—is a question of fact that we review for substantial
evidence. Reyes, 842 F.3d at 1137–38; see also Alanniz v.
Barr, 924 F.3d 1061, 1069 (9th Cir. 2019) (noting that the
cognizability of a social group contains factual questions).
10               CONDE QUEVEDO V. BARR

But the ultimate question is a legal one: given those facts, is
there a “particular social group”? Barbosa v. Barr, 926 F.3d
1053, 1059 (9th Cir. 2019) (citing Pirir-Boc, 750 F.3d
at 1081).

       2. Analysis

    Substantial evidence supports the BIA’s conclusion that
“the record is devoid of any society specific evidence, such
as country reports, background documents, or news articles,
which would establish that persons who ‘report the criminal
activity of gangs to the police’ are perceived or recognized as
a group by society in Guatemala.” The record contains two
State Department Human Rights Reports and a Congressional
Research Service report, all three of which detail the serious
problem of gang violence in Guatemala. But none of those
documents discusses reporting gang violence to police, or
any risks or barriers associated with doing so. Nor, critically,
does any of those documents assert that Guatemalan society
recognizes those who, without more, report gang violence as
a distinct group.

    Similarly, Petitioner’s testimony fails to support a finding
of social recognition. He testified that, as far as he knew,
only his family and friends—not the community in
general—knew that he had filed a report with the police.
Although he conjectured that gang members had found out,
that testimony shows only individual retaliation, not
persecution on account of membership in a distinct social
group. See Madrigal v. Holder, 716 F.3d 499, 506 (9th Cir.
2013) (noting that “mistreatment motivated purely by
personal retribution will not give rise to a valid asylum
claim”). Petitioner also acknowledged that he was never
called to testify in Guatemala against any gang members, and
                 CONDE QUEVEDO V. BARR                      11

he further testified that he had never spoken out publicly
against the gang. Given this record, we agree with the BIA’s
conclusion that Petitioner’s proposed social group is not
cognizable because of the absence of society-specific
evidence of social distinction.

    Petitioner’s proposed group differs from the group
proposed by the petitioner in Henriquez-Rivas, 707 F.3d at
1092: people who testified publicly against gang members in
criminal proceedings. There, we held that substantial
evidence did not support the BIA’s conclusion that the
proposed group was not socially distinct. Id. The petitioner
in Henriquez-Rivas had testified in open court, and the
Salvadoran legislature had enacted a special witness
protection law to protect those who testify against violent
criminals. Id. Here, although Petitioner reported the attack
to the police, there was no evidence that he ever testified
against gang members.          Nor is there evidence that
Guatemalans who merely make reports to the police are
offered special legal protection.

    We noted in Henriquez-Rivas that we did not “intend to
suggest that the public nature of Henriquez-Rivas’ testimony
is essential to her eligibility” but, because it was public, we
did not address whether she would have been eligible had her
conduct been private. Id. at 1092 n.14. Henriquez-Rivas,
then, does not foreclose the possibility that reporting gang
violence to police could suffice to establish eligibility. For
example, if there were evidence that, in a specific country,
people in the community knew who reported crimes to the
police, or if there were laws protecting those who did, the
proposed group potentially could be cognizable.
12              CONDE QUEVEDO V. BARR

    Here, however, Petitioner met with only one police
officer; he was not in the main public precinct room but in a
separate room when making the report; no evidence was
taken from him; he was not photographed; and he did not
cooperate with the police beyond making his complaint at the
police office. As noted, Petitioner presented no evidence of
a Guatemalan law or program protecting those who, without
more, make police reports, and Petitioner presented no other
evidence that Guatemalan society recognizes those who just
report criminal activity of gangs to police as a particular
social group. The BIA did not err in concluding that
Petitioner failed to establish membership in a cognizable
particular social group.

  Petition DISMISSED IN PART and DENIED IN
PART.